Digitally signed by
                                                                          Reporter of
                                                                          Decisions
                                                                          Reason: I attest to
                        Illinois Official Reports                         the accuracy and
                                                                          integrity of this
                                                                          document
                               Appellate Court                            Date: 2021.01.19
                                                                          15:04:29 -06'00'



                  People v. Dunmire, 2019 IL App (4th) 190316



Appellate Court     THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellant,
Caption             v. DAVID E. DUNMIRE, Defendant-Appellee.



District & No.      Fourth District
                    No. 4-19-0316



Filed               December 20, 2019



Decision Under      Appeal from the Circuit Court of Scott County, No. 18-CF-7; the Hon.
Review              David R. Cherry, Judge, presiding.



Judgment            Reversed and remanded.


Counsel on          Michael Hill, State’s Attorney, of Winchester (Patrick Delfino, David
Appeal              J. Robinson, and James Ryan Williams, of State’s Attorneys Appellate
                    Prosecutor’s Office, of counsel), for the People.

                    Todd M. Goebel, of Gates, Wise, Schlosser & Goebel, of Springfield,
                    for appellee.



Panel               JUSTICE STEIGMANN delivered the judgment of the court, with
                    opinion.
                    Presiding Justice Holder White and Justice Cavanagh concurred in the
                    judgment and opinion.
                                                OPINION

¶1         In May 2018, the State charged defendant, David E. Dunmire, with two counts of
       aggravated driving under the influence (625 ILCS 5/11-501(a)(1), (2), 11-501(d)(1)(I) (West
       2016)) and two counts of driving under the influence (id. § 11-501(a)(1), (2)). In February
       2019, defendant filed a motion to suppress evidence, claiming the traffic stop that resulted in
       his arrest was unlawful at its inception because it was not supported by reasonable suspicion.
       Specifically, defendant claimed that the police officer who stopped defendant’s vehicle did so
       based on his suspicion that it had illegally tinted windows, but that officer lacked the training
       or tools to ascertain whether the windows were, in fact, illegally tinted.
¶2         In May 2019, the trial court conducted a hearing on defendant’s motion to suppress, at
       which the arresting officer was the sole witness. The day after the hearing, the trial court issued
       a written order granting the motion because the officer “had no way to confirm his suspicions
       of a window tinting violation.”
¶3         The State appeals, arguing that the trial court erred by granting defendant’s motion to
       suppress because it applied an incorrect standard applicable to the fourth amendment. We
       agree, reverse the judgment of the trial court, and remand for further proceedings.

¶4                                           I. BACKGROUND
¶5                        A. The Charges and Defendant’s Motion To Suppress
¶6         In May 2018, the State charged defendant with two counts of aggravated driving under the
       influence (id. §§ 11-501(a)(1), (2), 11-501(d)(1)(I)) and two counts of driving under the
       influence (id. § 11-501(a)(1), (2)). In February 2019, defendant filed a “motion to quash arrest
       and suppress evidence,” claiming that the traffic stop was unlawful because the officer did not
       have a reasonable, articulable suspicion that the windows of defendant’s vehicle were illegally
       tinted, which was the sole justification for the stop.
¶7         Defendant asserted that he was stopped on February 7, 2018, for having illegally tinted
       windows. Defendant alleged that the officer did not observe defendant break any traffic laws.
       Defendant also alleged that section 12-503 of the Illinois Vehicle Code (Vehicle Code) permits
       the front-side windows (those adjacent to the driver on either side of the vehicle) to be tinted
       up to 35% “with a 5% variance observed by any law enforcement official metering the light
       transmittance.” Id. § 12-503(a-5), (2).
¶8         Defendant argued that an officer needed specialized training to be able to differentiate
       between legally and illegally tinted windows in order to have reasonable suspicion of a
       violation. Defendant noted that the case was an issue of first impression in Illinois but cited
       several out-of-state cases in support of his position.
¶9         Defendant further contended that the officer did not have probable cause to arrest him for
       driving under the influence based on the field sobriety tests administered on the scene.
       Defendant asked the trial court to “quash[ ]” his arrest and to suppress “[a]ll evidence obtained
       from the illegal stop, detention, search, and/or custodial interrogation.”

¶ 10                                        B. The Hearing
¶ 11      In May 2019, the trial court conducted a hearing on defendant’s motion to suppress. Officer
       Ryan Scott Crowder of the Bluffs Police Department testified that he had been a police officer

                                                    -2-
       since August 2017. On the night of February 7, 2018, he was in his patrol car, which was
       parked near the Bluffs High School. Crowder was facing south on Highway 100. Defendant
       introduced into evidence a satellite image, obtained from Google Maps, depicting where
       Crowder was located prior to the stop. The map shows that the high school is on the northern
       edge of Bluffs with a large wooded area directly to the east, farmland to the northwest, and a
       residential area to the south and west, across the street from the school. On the map, Crowder
       is marked as being parked adjacent to the roadway on the west side of the southbound lane of
       Highway 100. Crowder is also adjacent to a fairly large school building, which would have
       been on the right side of his squad car.
¶ 12       At some point, Crowder became aware from his side mirror that a car was approaching
       with its headlights on. Crowder stated he first noticed the vehicle when it “was a little bit
       behind me but more so directly parallel beside me.” Crowder did not turn around or look behind
       him. As the car was parallel with him, he noticed that the side windows were so dark he could
       not see into the vehicle. Crowder pulled out and followed the vehicle but did not observe it
       violate any traffic laws. Crowder initiated a traffic stop because he believed the windows were
       illegally tinted.
¶ 13       Crowder testified that he believed the law in Illinois was that a vehicle could have “30
       percent tint all the way around.” When asked to explain what 30% tint meant, Crowder stated,
       “I know that if you have 30 percent tint the lower the number the darker the tint, like 5 percent,
       zero percent is almost like limo tint. You can’t see it at all.” Crowder testified that at 30% tint,
       “[he] would probably say 70 percent” of light could pass through the window. Defense counsel
       then read the language of the window tint statute (see infra ¶ 61), and the following exchange
       occurred:
                    “Q. The Statute says that only 30 percent of the light has to pass through. So, you
               were mistaken about the law?
                    A. I know that I could not see into the window. I could not see anyone in the vehicle.
                    Q. And you thought that was the standard?
                    A. Correct.
                                                      ***
                    Q. *** Were you familiar with that [35%] portion of the Statute?
                    A. When I made the stop, I was under the impression that the window appeared
               illegal.
                    Q. Based on what percentage were you dealing with?
                    A. It was the fact that I could not see into the vehicle, which told me that evidently
               those tint, excuse me, those windows must be illegal.
                    Q. Well window tinting is permitted in Illinois, correct?
                    A. Correct.
                                                      ***
                    Q. Your understanding was that 70 percent of the light had to pass through, correct?
                    A. Correct.
                    Q. And that’s a lot of light that’s passing through, correct, more than half, correct?
                    A. Correct.


                                                    -3-
                    Q. And the Statute actually says that only 30 percent of the light has to pass through,
               which is less than half, correct?
                    A. Correct.
                    Q. And you were under a mistaken believe [sic] about the law, correct?
                    A. It appeared to be illegal at the time of the stop.
                    Q. You were under a mistaken belief about the law, correct?
                    A. No.”
¶ 14       Crowder testified he did one training exercise at the police academy concerning tinted
       windows. Crowder said instructors showed the trainees six different vehicles with varying
       levels of tint—some legal, some illegal. Crowder acknowledged he could not remember (1) the
       number of legal versus illegal windows, (2) the percentage of tint on any window, or (3) if any
       were at or near 35%. Crowder assumed some of the cars were near the 35% limit because there
       were so many variations. Crowder also could not recall if any of them were “limo dark, ***
       allowing no more than 5 percent.”
¶ 15       Crowder explained that the training occurred in the afternoon and the vehicles were
       stationary. Crowder could not remember how far away from the vehicles during his training
       he was or if there were any light sources present other than the sun. Crowder acknowledged he
       had no training on identifying illegally tinted windows at night or on moving vehicles. He did
       not receive any training “on whether or not you should be able to see a person inside of a
       vehicle at night on legal versus illegal tinting.”
¶ 16       Crowder agreed that when he was in his squad car, his “view of the windows next to [him
       was] not [illuminated] with the spotlights [or] overhead lights.” He further agreed it was “pitch
       black” the night he stopped defendant, and the only lighting in the area was a “street light [sic]
       pole near the school,” which was “probably less” than 100 feet away. Crowder stated the light
       was just an “area light” and was not directed at defendant’s vehicle. The following exchange
       occurred:
                    “Q. You didn’t receive any training at the academy on detecting tinting violations
               at night?
                    A. No, class was not held at night. No.
                    Q. You did not receive any training at the academy on whether or not you should
               be able to see a person inside of a vehicle at night on legal versus illegal tinting?
                    A. No.
                    Q. So, that’s just something you have come up on your own?
                    A. I know that on normally, legally tinted windows you can usually see the outline
               of a person or you can see inside the vehicle. When you cannot see inside the vehicle,
               it’s an officer safety issue.
                    Q. Okay. So, how many of these normally tinted windows have you mentioned you
               have actually tested?
                    A. I do not recall.
                                                      ***
                    Q. Okay. So, at the time of the traffic stop you had never tested any vehicles to see
               if you are—
                    A. At the academy they had a tint meter.

                                                    -4-
                  Q. From the time of the academy when you were dealing with 6 vehicles until the
              time of the traffic stop, had you ever used a tint, a device to measure the tinting of any
              vehicles?
                  A. No one—my department, the department did not have one at the time.
                  Q. So, you have no way of knowing if you can see through legally tinted windows
              at night?
                  A. No.”
       Crowder acknowledged that he did not issue a citation to defendant for the tinted windows and
       he never tested the windows.
¶ 17       On cross-examination, Crowder stated that if 70% of light could pass through a window, a
       person “could see into the vehicle very easily.” Crowder reiterated that he could not see inside
       defendant’s vehicle and stated it did not appear that 70% of the light was passing through it.
       Crowder stated he had been trained “[v]ery briefly” on “actually what the statute specifically
       means.” Crowder further stated that a tint meter simply gives a number and a person did not
       need to know what those numbers meant.
¶ 18       Defendant did not present any other evidence, nor did the State. The trial court took the
       matter under advisement.

¶ 19                                      C. The Trial Court’s Ruling
¶ 20       The day after the hearing, the trial court issued a written order granting defendant’s motion.
       The court began by observing as follows:
                    “The testimony of Officer Crowder confirms that the only violation that he
                observed as this vehicle passed his stationary location was his belief that the said
                vehicle has illegally tinted side windows. His belief was based upon his inability to see
                inside the vehicle through the side windows as the car passed him from the rear.”
¶ 21       According to the court, the first question it had to address was whether Crowder had “a
       right to be where he was when he observed what he believed to be a violation.” The court noted
       that Crowder “testified that as the vehicle passed his parked squad car, he observed what he
       believed to be illegally tinted side windows on that vehicle. Obviously, up to that point, Officer
       Crowder had [a] right to be where he was when he observed what he believed to be a violation.”
¶ 22       However, the trial court found significant the fact that Crowder admitted neither he nor his
       department had a tint meter, which was required to determine if a violation had occurred. The
       court stated, “So, the officer knew before he stopped the Defendant, that he needed a Tint
       Meter to proper[l]y investigate a suspected window tint violation, which the officer did NOT
       have in his possession or at his disposal since his department did not even possess such a
       device.” (Emphasis in original.) The court reasoned that “[s]ince he did not have the requisite
       technical assistance of the equipment needed to confirm his suspicions, what was he going to
       do after he stopped the vehicle? Did the officer still have a right to make the stop?” The trial
       court concluded that Crowder “had no right to stop the Defendant’s vehicle since he had no
       way to confirm his suspicions of a window tinting violation. He had no right to be where he
       was when he observed the Defendant’s alleged driving under the influence of alcohol.”
¶ 23       The trial court concluded that the out-of-state cases cited by defendant were inapposite
       because they dealt with differently worded statutes. Therefore, the court did not consider them.


                                                   -5-
       The court granted the motion and suppressed “all evidence obtained as a result” of defendant’s
       arrest.
¶ 24       This appeal followed.

¶ 25                                         II. ANALYSIS
¶ 26       The State appeals, arguing that the trial court erred by granting defendant’s motion to
       suppress because it applied an incorrect standard applicable to the fourth amendment. We
       agree, reverse the judgment of the trial court, and remand for further proceedings.

¶ 27                                   A. Motions to “Quash Arrest”
¶ 28        As an initial matter, the State points out—and defendant acknowledges—that defendant
       filed an incorrect motion in the trial court, titled “motion to quash arrest and suppress
       evidence.” As this court has repeatedly stated, “ ‘[m]otion to quash arrest’ is an arcane phrase
       that has a ring of authenticity but is actually meaningless verbiage.” People v. Winchester,
       2016 IL App (4th) 140781, ¶ 30, 66 N.E.3d 601. “This title is improper because defendant is
       not challenging his arrest as void but challenging whether the arresting officer had probable
       cause or reasonable suspicion. A proper title for such a motion is ‘motion to suppress
       evidence.’ ” Id. ¶ 22. A “ ‘motion to quash arrest’ (1) is unnecessary to achieve a defendant’s
       goal of suppressing evidence, (2) adds nothing to an analysis of whether a motion to suppress
       based upon an allegedly illegal search or stopping should be granted, and (3) only adds
       confusion to such an analysis.” Id. ¶ 23 (citing People v. Hansen, 2012 IL App (4th) 110603,
       ¶ 63, 968 N.E.2d 164).
¶ 29        Our concern is not merely academic. As we have explained,
                   “ ‘A motion to suppress is, in effect, a pleading to the extent that it frames the issues
               to be determined in a pretrial hearing on the motion. The fundamental role of a pleading
               is to give an opposing party notice of the pleader’s position concerning the facts and
               law so that the opposing party can begin to prepare his defense. A pleading thus both
               defines and limits the areas of consideration at a trial or other evidentiary hearing ***,
               by enabling the court to determine the relevance of offered evidence.’ ” People v.
               Ramirez, 2013 IL App (4th) 121153, ¶ 60, 996 N.E.2d 1227 (quoting State v. Johnson,
               519 P.2d 1053, 1057 (Or. Ct. App. 1974)).
¶ 30        “Suppressing the evidence obtained by the police as a result of an improper stop is the
       entirety of the relief to which a defendant is entitled. That is also the only relief provided for
       in section 114-12 of the Code of Criminal Procedure of 1963 (Procedural Code) (725 ILCS
       5/114-12 (West 2010)), which is entitled, ‘Motion to Suppress Evidence Illegally Seized.’ ”
       Hansen, 2012 IL App (4th) 110603, ¶ 63.
¶ 31        “Noting the lack of success in our effort to make this message clear, we recently called
       upon trial courts to sua sponte reject such motions and ‘give the counsel who filed the
       inappropriate motion the opportunity to file a proper motion to suppress under section 114-12
       ***.’ ” People v. Evans, 2017 IL App (4th) 140672, ¶ 13, 73 N.E.3d 139 (quoting Winchester,
       2016 IL App (4th) 140781, ¶ 30). Unfortunately, we must do so again. “We disapprove of
       filing meaningless motions to ‘quash arrest’ when the goal is to suppress evidence, and we
       again call upon trial courts to sua sponte reject such motions on their face.” Id.



                                                     -6-
¶ 32       In his brief, defense counsel stated that, after reviewing Winchester and this court’s other
       precedent, “the State’s criticism for styling the Motion to Suppress as a ‘Motion to Quash
       Arrest’ is well-taken. It will not happen again.” We appreciate counsel’s candor and
       commitment to correct this mistake. Aside from the title and the failure to cite section 114-12,
       defendant’s motion largely complies with the requirements if one considers defendant’s
       request to suppress “[a]ll evidence obtained from the illegal stop, detention, search, and/or
       custodial interrogation” to be a sufficient identification of the evidence to be suppressed.

¶ 33                                      B. The Standard of Review
¶ 34        As stated earlier, the proper method for a defendant to request the suppression of evidence
       is to file a motion pursuant to section 114-12 of the Procedural Code. 725 ILCS 5/114-12 (West
       2018). The defendant bears the burden of proof at a hearing on a motion to suppress. People v.
       Cregan, 2014 IL 113600, ¶ 23, 10 N.E.3d 1196. If the defendant makes a prima facie showing
       that the evidence was obtained through an illegal search or seizure, the burden then shifts to
       the State, which must present evidence to counter that prima facie showing. Id. However,
       “[t]he ultimate burden of proof remains with the defendant.” Id.
¶ 35        “When reviewing a ruling on a motion to suppress, a bifurcated standard of review
       applies.” People v. Sadeq, 2018 IL App (4th) 160105, ¶ 49. “[T]he trial court’s findings of fact
       are entitled to great deference, and we will reverse those findings only if they are against the
       manifest weight of the evidence.” People v. Heritsch, 2017 IL App (2d) 151157, ¶ 8, 98 N.E.3d
       420. “A finding is against the manifest weight of the evidence where the opposite conclusion
       is clearly evident or if the finding itself is unreasonable, arbitrary, or not based on the evidence
       presented.” (Internal quotation marks omitted.) People v. Peterson, 2017 IL 120331, ¶ 39, 106
       N.E.3d 944. A trial court’s conclusions of law are reviewed de novo. Heritsch, 2017 IL App
       (2d) 151157, ¶ 8.

¶ 36                         C. The Trial Court Applied an Incorrect Standard
¶ 37       The State argues the trial court erred by granting defendant’s motion to suppress because
       it applied an incorrect standard. The State contends the court ruled that the stop was
       impermissible because Crowder did not have a tint meter to confirm or dispel his suspicion at
       the time he made the stop. The State asserts that this “confirmable suspicion standard” is
       contrary to Illinois law. We agree.

¶ 38                                         1. Terry Stops
¶ 39        The United States Constitution and the Illinois Constitution protect individuals from
       unreasonable searches and seizures. U.S. Const., amend. IV; Ill. Const. 1970, art. I, § 6. “[T]he
       touchstone of the fourth amendment is reasonableness, which is measured objectively by
       examining the totality of the circumstances surrounding a police officer’s encounter with a
       citizen.” People v. Lake, 2015 IL App (4th) 130072, ¶ 28, 28 N.E.3d 1036.
¶ 40       In People v. Eyler, 2019 IL App (4th) 170064, ¶ 28, this court recently summarized the law
       of Terry stops as follows:
                   “ ‘In Terry v. Ohio, 392 U.S. 1 (1968), the Supreme Court provided an exception
               to the warrant and probable cause requirements.’ People v. Walker, 2013 IL App (4th)
               120118, ¶ 33, 995 N.E.2d 351. ‘Pursuant to Terry, a police officer may conduct a brief,


                                                    -7-
               investigatory stop of a person where the officer reasonably believes that the person has
               committed, or is about to commit, a crime.’ People v. Timmsen, 2016 IL 118181, ¶ 9,
               50 N.E.3d 1092. A Terry stop ‘must be justified at its inception, and the police officer
               must be able to point to specific and articulable facts which, taken together with rational
               inferences from those facts, reasonably warrant that intrusion.’ (Internal quotation
               marks omitted.) People v. Colyar, 2013 IL 111835, ¶ 40, 996 N.E.2d 575. *** ‘The
               officer’s conduct is judged by an objective standard, which analyzes whether the facts
               available to the officer at the moment of the stop justify the action taken.’ People v.
               Hill, 2019 IL App (4th) 180041, ¶ 17, 123 N.E.3d 1236.” (Emphasis added.)
¶ 41       A reasonable suspicion is considerably less than proof of wrongdoing by a preponderance
       of the evidence and “obviously less” than that necessary for probable cause. Navarette v.
       California, 572 U.S. 393, 397 (2014). As such, police officers “may make a lawful Terry stop
       without first determining whether the circumstances [they] observed would satisfy each
       element of a particular offense.” People v. Little, 2016 IL App (3d) 130683, ¶ 18, 50 N.E.3d
       655. Even the higher standard of probable cause “concerns the probability of criminal activity,
       rather than proof beyond a reasonable doubt.” People v. Grant, 2013 IL 112734, ¶ 11, 983
       N.E.2d 1009. “Indeed, probable cause does not even demand a showing that the belief that the
       suspect has committed a crime be more likely true than false.” People v. Wear, 229 Ill. 2d 545,
       564, 893 N.E.2d 631, 643 (2008).
¶ 42       “In making its decision on [a] motion [to suppress], the trial court’s focus is not on ‘whether
       an offense was actually committed but whether an arresting officer reasonably suspected at the
       time of the stop that criminal activity was taking place or about to take place.’ ” People v.
       Price, 2011 IL App (4th) 110272, ¶ 28, 962 N.E.2d 1035 (quoting People v. Cole, 369 Ill. App.
       3d 960, 969-70, 874 N.E.2d 81, 89-90 (2007)).

¶ 43                                              2. This Case
¶ 44       In its ruling, the trial court questioned why Crowder would stop defendant when he did not
       have any means of determining if a window tint violation had occurred. The court concluded
       that Crowder had no right to make the stop because he had no ability to confirm or deny his
       suspicions. Although the purpose of a Terry stop is to quickly confirm or dispel an officer’s
       suspicions (People v. Close, 238 Ill. 2d 497, 512, 939 N.E.2d 463, 471 (2010)), an officer does
       not need a method to conclusively establish a violation before deciding to initiate a stop. This
       remains true even if the officer could never receive any more technical information to confirm
       or dispel his suspicions. What happens after a stop has been made is irrelevant to the question
       of whether it was justified at its inception.
¶ 45       Here, the court clearly applied an incorrect standard. “The basis for the stop must exist
       prior to the stop and cannot arise after the fact or be judged in hindsight.” People v. Estrada,
       394 Ill. App. 3d 611, 619, 914 N.E.2d 679, 687 (2009). Accordingly, the trial court should not
       have considered what the officer would need to do after the stop was made to prove the offense
       for which the officer made the stop. Instead, the trial court should have considered the totality
       of the facts known to the officer at the time he initiated the stop to determine whether those
       facts and the reasonable inferences that could be drawn from them would lead a reasonably
       cautious person to suspect that criminal activity may be afoot. People v. Colyar, 2013 IL
       111835, ¶ 40, 996 N.E.2d 575.


                                                    -8-
¶ 46       If the trial court’s analysis were correct, it would mean that an officer could never make a
       traffic stop for speeding if the officer had not used a radar gun or a similar device to determine
       the speed of the stopped vehicle. Using the facts of this case to explain this point, imagine if
       Crowder had observed defendant’s vehicle driving through the town of Bluffs (with a 30-mile-
       per-hour speed limit) at—what Crowder reasonably believed—to be an extraordinarily high
       speed, perhaps as much as 80 miles per hour. According to the trial court’s reasoning, if
       Crowder were to stop defendant’s vehicle after seeing it speed through town, Crowder’s stop
       would be unlawful because, once the vehicle was stopped, Crowder would have no basis to
       determine how fast it was going when he observed it. Obviously, such a rule would make no
       sense.

¶ 47                               3. Defendant’s “Pretext” Argument
¶ 48       Defendant claims that the trial court’s comments regarding Crowder’s inability to confirm
       the offense for which he made the traffic stop amounted to a “backhanded” credibility
       determination. Essentially, defendant says, the court was observing that Crowder knew he had
       no way to investigate the window tint violation, and therefore the stop must have been
       pretextual. According to defendant, courts carefully scrutinize police conduct after a pretextual
       stop.
¶ 49       However, as we just stated, the focus of the inquiry is whether the stop was justified at its
       inception. Further, even assuming defendant’s characterization were accurate, pretextual stops
       are permissible so long as a reasonable suspicion of a traffic violation exists. See Whren v.
       United States, 517 U.S. 806, 813 (1996). Accordingly, the focus of the inquiry remains on the
       objective circumstances that may give rise to reasonable, articulable suspicion.

¶ 50                         D. Whether the Stop Was Justified at Its Inception
¶ 51       Although the trial court applied an incorrect standard, this court reviews judgments, not
       the reasons therefor, and may affirm a decision on any basis clearly demonstrated by the record.
       People v. Johnson, 208 Ill. 2d 118, 129, 803 N.E.2d 442, 449 (2003). Thus, as previously
       stated, the question this case presents is whether Crowder had a reasonable and articulable
       suspicion that the window tint on defendant’s vehicle violated the Vehicle Code.
¶ 52       The State argues that Crowder’s testimony that he could not see into the vehicle or see
       anyone inside the vehicle was sufficient to create a reasonable and articulable suspicion of a
       window tint violation. The State points out that this court has held that the purpose of the
       statute is to protect officers by enabling them to see inside vehicles (People v. Hagen, 191 Ill.
       App. 3d 265, 267, 547 N.E.2d 577, 579 (1989)), and Crowder testified that when windows are
       too dark and officers cannot see inside a vehicle, a safety issue is created.
¶ 53       The State further argues that Crowder sufficiently understood the statute because he
       correctly stated that the lower the percentage, the more tint. In addition, the State asserts that
       the fact Crowder misstated how much light could pass through the window at 30% tint is
       irrelevant.
¶ 54       Defendant argues that Crowder’s testimony demonstrated that he did not understand the
       law. Defendant also notes that the statute is not ambiguous at all, and therefore Crowder’s
       misunderstanding could not be reasonable. Defendant further contends that Crowder’s
       suspicion was unreasonable because he lacked adequate training to know what an illegally


                                                   -9-
       tinted window looked like at night. We disagree with defendant’s arguments and agree with
       the State.
¶ 55       We begin by addressing defendant’s arguments concerning whether Crowder made a
       mistake of law. We then consider whether the factual circumstances were sufficient to give
       rise to a reasonable, articulable suspicion of a window tint violation.

¶ 56                                         1. Mistakes of Law
¶ 57                                       a. The Applicable Law
¶ 58       Reasonableness is the “ultimate touchstone of the Fourth Amendment”; perfection is not
       required. (Internal quotation marks omitted.) Heien v. North Carolina, 574 U.S. ___, ___, 135
       S. Ct. 530, 536 (2014). “Reasonable suspicion arises from the combination of an officer’s
       understanding of the facts and his understanding of the relevant law. The officer may be
       reasonably mistaken on either ground” without violating the fourth amendment. Id. at ___, 135
       S. Ct. at 536. “[T]he standard for determining whether a reasonable mistake of law has been
       made is an objective one, and *** courts ‘do not examine the subjective understanding of the
       particular officer involved.’ ” People v. Gaytan, 2015 IL 116223, ¶ 46, 32 N.E.3d 641 (quoting
       Heien, 574 U.S. at ___, 135 S. Ct. at 539). “The Fourth Amendment tolerates only reasonable
       mistakes, and those mistakes—whether of fact or of law—must be objectively reasonable.”
       (Emphases in original.) Heien, 574 U.S. at ___, 135 S. Ct. at 539. “[A]n officer can gain no
       Fourth Amendment advantage through a sloppy study of the laws he is duty-bound to enforce.”
       Id. at ___, 135 S. Ct. at 539-40.
¶ 59       In Gaytan, the Illinois Supreme Court first examined the text of the statute at issue and
       then applied traditional canons of construction to determine if the statute was ambiguous.
       Gaytan, 2015 IL 116223, ¶¶ 23-48. If the statute is ambiguous, by its very nature it “is capable
       of being understood by reasonably well-informed persons in two or more different ways.” Id.
       ¶ 48. However, if the plain language of a statute is clear or prior courts have clearly interpreted
       a statute, failure to follow the clear interpretation is not objectively reasonable. See People v.
       Walker, 2018 IL App (4th) 170877, ¶ 26, 115 N.E.3d 1012 (citing People v. LeFlore, 2015 IL
       116799, ¶ 69, 32 N.E.3d 1043).

¶ 60                                   b. The Window Tint Statute
¶ 61      Section 12-503 of the Vehicle Code sets forth the requirements for visibility through
       windows on cars in Illinois. 625 ILCS 5/12-503 (West 2016). Subsection (a-5) deals with
       window tint and states, in relevant part, as follows:
              “No window treatment or tinting shall be applied to the windows immediately adjacent
              to each side of the driver, except:
                  ***
                  (2) On vehicles where none of the windows to the rear of the driver’s seat are treated
              in a manner that allows less than 35% light transmittance, a nonreflective tinted film
              that allows at least 35% light transmittance, with a 5% variance observed by any law
              enforcement official metering the light transmittance, may be used on the vehicle
              windows immediately adjacent to each side of the driver.” Id. § 12-503(a-5).
¶ 62      Prior to 2010, Illinois law did not permit any tint on the front driver’s or passenger’s side
       windows. 625 ILCS 5/12-503(a) (West 2008); Pub. Act 96-815 (eff. Oct. 30, 2009) (adding

                                                   - 10 -
       625 ILCS 5/12-503(a-5)). As this court has previously recognized, “[t]he purpose of the
       prohibition against tinted windows is to protect the safety of law enforcement personnel who
       stop and approach a vehicle. Tinted windows prevent law officers from perceiving any dangers
       or problems inside the vehicle.” Hagen, 191 Ill. App. 3d at 267. “As long as the officer has
       reasonable grounds to believe a [window tint] violation is occurring, *** a stop is
       constitutionally permissible.” People v. Strawn, 210 Ill. App. 3d 783, 787, 569 N.E.2d 269,
       273 (1991).

¶ 63                                             c. This Case
¶ 64        The window tint statute at issue in this case is hardly ambiguous. Indeed, the statute
       explicitly provides the permissible level of tinting in exact percentages based upon the relative
       tint of the rear windows and permits “a 5% variance observed by any law enforcement official
       metering the light transmittance.” 625 ILCS 5/12-503(a-5)(2) (West 2016). The statute clearly
       contemplates violations will be determined through the use of a tint meter; no interpretation is
       required. However, that does not end the inquiry.
¶ 65        Defendant claims Crowder clearly misunderstood the wording of an unambiguous statute
       and therefore made an unreasonable mistake of law. The State contends Crowder, in fact,
       understood the statute because he stated that 30% was the lower limit and the lower the
       percentage the darker the window. The State further contends that even if Crowder had a
       mistaken belief about the law, the facts and circumstances surrounding the stop objectively
       give rise to a reasonable and articulable suspicion that a violation of the statute occurred. The
       State is correct.
¶ 66        First, the record is unclear as to whether Crowder, in fact, misunderstood the law. Crowder
       testified that 30% was the limit, which is consistent with the statute because a 5% variance is
       permitted. Crowder also stated that the lower the percentage, the less light passes through the
       window. Transmittance is defined as “the fraction of radiant energy that having entered a layer
       of absorbing matter reaches its farther boundary.” Merriam-Webster’s Collegiate Dictionary,
       1251 (10th ed. 2000). To the extent Crowder misunderstood the law, his misunderstanding
       does not per se render the stop unreasonable.
¶ 67        The State offers a useful hypothetical. An officer who observes a defendant with a pound
       of marijuana would be justified in arresting that defendant, even if the officer mistakenly
       believed the amount of marijuana one could have for personal use was 20 grams instead of 30
       grams, as delineated by statute. See Pub. Act 101-27, § 10-10 (eff. June 25, 2019). In this
       hypothetical, the officer observed an amount of marijuana that was obviously above the
       required threshold. See Cole, 369 Ill. App. 3d at 968 (“It only follows that if, despite the
       officer’s mistaken interpretation of the law, the facts known to him raised a reasonable
       suspicion that the defendant was in fact violating the law as written, the traffic stop was
       constitutional.”).
¶ 68        In the present case, Crowder testified that he could not see inside the vehicle at all.
       Crowder’s complete inability to see through the windows could give rise to a reasonable,
       articulable suspicion—under both his mistaken standard and the correct one—that defendant’s
       tinted windows violated the Vehicle Code. Moreover, because this court has stated that the
       purpose of the prohibition on window tint is to promote officer safety by allowing the police
       to see inside a vehicle, the test Crowder understood by his training to apply, and did apply, was
       presumptively reasonable.

                                                  - 11 -
¶ 69                2. Whether Crowder’s Suspicion Was Objectively Reasonable
                                      Under the Circumstances
¶ 70      Nonetheless, our inquiry is not finished. The question now becomes whether Crowder’s
       suspicion was reasonable under the circumstances.

¶ 71                                 a. Reasonable Suspicion Defined
¶ 72       Temporary stops of vehicles are reviewed under the familiar framework of Terry. People
       v. Timmsen, 2016 IL 118181, ¶ 9, 50 N.E.3d 1092. A police officer may stop a vehicle if he
       has a reasonable suspicion that the vehicle has committed a traffic violation. See id. “To justify
       a Terry stop, officers must be able to point to specific and articulable facts that, considered
       with the rational inferences therefrom, make the intrusion reasonable.” People v. McMichaels,
       2019 IL App (1st) 163053, ¶ 22.
¶ 73       “Although ‘reasonable, articulable suspicion’ is a less demanding standard than probable
       cause, an officer’s suspicion must amount to more than an ‘inchoate and unparticularized
       suspicion or “hunch” ’ of criminal activity.” Timmsen, 2016 IL 118181, ¶ 9 (quoting Terry v.
       Ohio, 392 U.S. 1, 27 (1968)). Police are allowed “to draw on their own experience and
       specialized training to make inferences from and deductions about the cumulative information
       available to them that might well elude an untrained person.” (Internal quotation marks
       omitted.) United States v. Arvizu, 534 U.S. 266, 273 (2002). “The test is not what the officer
       should have seen, but whether, viewed objectively, the totality of the facts and circumstances
       known to the officer at the time of the stop would warrant a reasonable and prudent person to
       believe a crime had been committed.” (Internal quotation marks omitted.) People v. Adams,
       225 Ill. App. 3d 815, 818, 587 N.E.2d 592, 595 (1992).

¶ 74                          b. The Proper Standard in Window Tint Cases
¶ 75       The State argues that Crowder testified that he could not see anything inside the vehicle,
       and therefore, he clearly stated a reasonable suspicion of a violation. After all, the complete
       inability to see through a window would be the height of a violation. But this is not so under
       all circumstances. Certainly, on a sunny day or under a large amount of direct lighting, one
       would expect to be able to see into a vehicle. However, it is also obvious that in complete
       darkness, one could not see through even the clearest glass. Light is a necessary condition for
       seeing.
¶ 76       For his part, defendant urges this court to follow other states that have held that an officer’s
       ability to discern between legally and illegally tinted windows, based on the percentages
       permitted by statute, is necessary to justify reasonable suspicion. See, e.g., State v. Williams,
       934 A.2d 38, 47-48 (Md. 2007) (“[i]f an officer chooses to stop a car for a tinting violation
       based solely on the officer’s visual observation of the window, that observation has to be in
       the context of what a properly tinted window, compliant with the 35% requirement, would
       look like. If the officer can credibly articulate that difference, a court could find reasonable
       articulable suspicion, but not otherwise.”); State v. Conaway, 2010 WI App 7, ¶ 7, 323 Wis.
       2d 250, 779 N.W.2d 182 (substantially similar). In other words, those courts assert that an
       officer should be able to testify as to the visual differences between a window that is legally
       tinted at or near 35% versus a window that is illegally tinted below 35%. We reject such a rigid
       standard.


                                                    - 12 -
¶ 77        The fourth amendment requires a totality of the circumstances approach, and the facts of
       each individual case must be considered. We view the Illinois Supreme Court’s decision in
       People v. Gocmen, 2018 IL 122388, ¶ 32, 115 N.E.3d 153, as particularly helpful, even though
       that case dealt with probable cause rather than reasonable suspicion.
¶ 78        In Gocmen, the defendant was arrested for driving under the influence, and the officer
       eventually reached the conclusion that the defendant was under the influence of illegal drugs.
       Id. ¶¶ 1, 13. The supreme court wrote that “[t]he probable cause question is whether the
       relatively inexperienced officer could have reasonably concluded that the defendant’s obvious
       impairment was due to his use of drugs.” Id. ¶ 37. The court explained as follows:
                “Had the officer conducted field sobriety tests, his experience and expertise in
                conducting such tests and interpreting the results would be at issue. However, no such
                tests were conducted, and the results of such tests were not the basis for the arrest. The
                officer’s conclusion that defendant was under the influence of drugs was not based on
                scientific, technical, or specialized knowledge that required specialized training or
                experience.” Id.
¶ 79        The Illinois Supreme Court explained that “what constitutes probable cause for searches
       and seizures must be determined from the standpoint of the arresting officer, with his skill and
       knowledge, rather than from the standpoint of the average citizen under similar
       circumstances.” (Internal quotation marks omitted.) Id. ¶ 32. An officer’s experience and
       training goes to the officer’s credibility as a witness and whether the officer’s conclusions are
       reliable. Id.
¶ 80        As noted, prior to 2010, window tinting of any kind was not permitted on the front side
       windows in Illinois. 625 ILCS 5/12-503(a) (West 2008). Under that statute, the ability to see
       into a vehicle was an easy standard to apply and undoubtedly legally sound because the purpose
       of the statute was to enable officers to see into stopped vehicles as they approached to observe
       occupants. However, the statute now permits up to 35% on all windows (excluding the
       windshield) with a 5% variance. Pub. Act 96-1056 (eff. July 14, 2010).
¶ 81        Given that a substantial amount of tinting is now legal, police must have some ability to
       discern between legally and illegally tinted windows, and that method must be reliable. After
       all, Terry is concerned with reasonable suspicion of unlawful conduct. Timmsen, 2016 IL
       118181, ¶ 9.
¶ 82        We believe another portion of the statute that addresses window tint provides a useful
       comparison. Subsection (c) provides that a vehicle may not have any item in the windshield or
       driver’s side window that “materially obstructs the driver’s view.” 625 ILCS 5/12-503(c)
       (West 2016). Illinois courts have wrestled with the question of when an officer has reasonable
       suspicion that something hanging from the rearview mirror is materially obstructing the
       driver’s view. The result has been a fact-specific inquiry.
¶ 83        In People v. Mott, 389 Ill. App. 3d 539, 906 N.E.2d 159 (2009), this court concluded that
       an officer failed to articulate any specific facts giving rise to an inference that the defendant’s
       view was obstructed by an air freshener hanging from the rearview mirror, even though he
       claimed the air freshener could generally block hazards from view. Id. at 544-45. We noted
       that the trial court made specific factual findings regarding the officer’s opportunity to view
       the air freshener, which he saw when the defendant’s car was behind his squad car and to the
       left. Id. at 545. “Most important,” we wrote, “[the officer] never testified how he believed the


                                                   - 13 -
       air freshener might have materially obstructed defendant’s view of the road when he decided
       to stop defendant’s car.” Id. We held as follows:
                “Illinois law does not criminalize [per se] the suspension of an object from a rearview
                mirror. *** [Section] 12-503(c) prohibits the suspension or placement of an object in a
                window ‘[which] materially obstructs the driver’s view.’ See 625 ILCS 5/12-503(c)
                (West 2006). Size alone does not determine whether an object materially obstructs the
                driver’s view.” (Internal quotation marks omitted.) Id. at 546.
       We concluded that a wide variety of items commonly found hanging from rearview mirrors
       “could be material obstructions in the proper situation.” Id.
¶ 84        In People v. Johnson, 384 Ill. App. 3d 409, 413-14, 893 N.E.2d 275, 279-80 (2008), this
       court concluded that an officer’s viewing an air freshener (made to resemble cherries) from a
       distance of two car lengths was insufficient when the officer later reviewed pictures of the air
       freshener and admitted that it did not materially obstruct the driver’s view. We stated, “The
       photographs show the officer’s belief, after a fleeting view in the dark, that the cherries were
       a material obstruction was not justifiable.” Id.
¶ 85        By contrast, in People v. Jackson, 335 Ill. App. 3d 313, 314, 780 N.E.2d 826, 827 (2002),
       the Second District concluded that the officer had reasonable suspicion of a violation when he
       observed “ ‘what appeared to be a large obstruction’ ” in the front windshield created by two
       “ ‘tree *** shaped’ ” air fresheners. The officer was travelling in the other direction when he
       saw the air freshener, and he testified that he observed the vehicle for “approximately two
       seconds.” Id.
¶ 86        In short, we held that the opportunity to view the alleged obstruction and the officer’s
       ability to articulate why that object was a material obstruction were crucial to the issue of
       reasonable suspicion. The same is true with regard to window tint. An officer need not be able
       to describe what windows with particular percentages look like, as long as the officer can
       articulate (1) the general differences between legally and illegally tinted windows and (2) the
       facts that made the particular window appear illegally tinted under particular circumstances in
       which it was viewed.

¶ 87                        c. Crowder Had Reasonable, Articulable Suspicion
¶ 88       Under the facts of this case, even if Crowder were operating under a mistake of law when
       he stopped defendant, the record does not demonstrate that his suspicion was unreasonable that
       defendant’s tinted windows violated the Vehicle Code. Crowder testified he could not see
       anything through defendant’s windows. Although it is unclear if he should have expected not
       to see anything, the burden was on defendant to make such a showing. The trial court’s order
       gives no hint that Crowder’s testimony was suspect or that he was not acting in good faith.
¶ 89       Crowder’s standard—the complete inability to see into a vehicle or to see anyone inside
       the vehicle—is presumably reliable based upon his understanding of his training. Legally tinted
       windows, based upon Crowder’s training and experience, would allow him to see inside a
       vehicle or at least see the outline of an occupant therein.
¶ 90       Crowder testified that if he cannot see in, the windows are probably substantially below
       the 30% limit because they look like limos, which have 0-5% tint. If he can see in, then the
       windows are clearly legal. Accordingly, we conclude that Crowder articulated a reasonable
       standard whereby he pulls people over only when their windows appear to be far below the


                                                  - 14 -
       legal limit. Crowder stated that he could not see anyone or anything through defendant’s
       windows. Therefore, his testimony provided a reasonable, articulable suspicion of a violation
       of the Vehicle Code.

¶ 91                                   III. CONCLUSION
¶ 92      For the reasons stated, we reverse the trial court’s judgment and remand for further
       proceedings.

¶ 93      Reversed and remanded.




                                                - 15 -